





Exhibit 10.3
        
Evidence of Award
2017 Long-term Incentive Plan
Stock Options


Throughout this Evidence of Award, we sometimes refer to Sprint Corporation (the
“Company”) and its subsidiaries as “we” or “us” and to the Award recipient as
“you.”


1. Award of Option Right
Effective on May 24, 2017 (the “Date of Grant”), the Compensation Committee of
the Board of Directors granted you an Option Right to purchase from us the
number of shares shown above of common stock, par value $0.01 per share of
Sprint (the “Common Stock”) at an Option Price of $8.17 per share. The Option
Right is governed by the terms of the Sprint Corporation 2015 Amended and
Restated Omnibus Incentive Plan (the “Plan”) and is subject to the terms and
conditions described in this Evidence of Award. The Option Right is not intended
to qualify as an “incentive stock option” within the meaning of Section 422 of
the Internal Revenue Code of 1986 (the “Code”).


2. When the Option Right Becomes Exercisable
Your Option Right becomes exercisable (or “vested”) at a rate of 1/3rd of the
total number of shares subject to purchase on each of May 24, 2018, May 24, 2019
and May 24, 2020, conditioned upon you continuously serving as our employee
through each applicable vesting date and otherwise complying with the terms of
the Plan and this Evidence of Award. The portion of your Option Right that has
not yet vested as of your Termination Date will be forfeited immediately after
such date, except to the extent vesting accelerates as described in paragraph 3.
Termination Date means the last day of your relationship with us as a common-law
employee as reflected on our payroll records.


3. Acceleration of Vesting
The unvested portion of your Option Right may become vested before the time at
which it would normally become vested by the passage of time - that is, the
vesting may accelerate. Your unvested portion of your Option Right will vest
fully on your Termination Date under the following circumstances:


Event
Condition for Vesting Acceleration
Death
Your death.
Disability
Your Termination Date is under circumstances that make you eligible for benefits
under the Sprint Long-Term Disability Plan.
Change in Control Involuntary Termination
Your Termination Date is during the CIC Severance Protection Period under
circumstances that you receive severance benefits under the Sprint Separation
Plan (or its successor), the CIC Severance Plan, or your employment agreement
(if applicable).
Normal
Retirement
Your Termination Date (for any other reason except for Cause) is on or after the
later of your 65th birthday and one year after the Date of Grant.



CIC Severance Plan means the Sprint Change in Control Severance Plan, as it may
be amended from time to time, or any successor plan.





--------------------------------------------------------------------------------





2016 LTIP Stock Option Evidence of Award


CIC Severance Protection Period is defined in the Plan. Generally, it means the
time period commencing on the date of the first occurrence of a “Change in
Control” and continuing until the earlier of (i) the 18-month anniversary of
such date or (ii) your death. For purposes of the Option Right under this Award,
the CIC Severance Protection Period applies only with respect to a Change in
Control occurring after the Date of Grant.


4. Exercise of Option Right
To the extent it has vested, you may exercise your Option Right under this Award
in whole or in part at the time or times as permitted by the Plan if the Option
Right has not otherwise expired, been forfeited or terminated. To exercise you
must:
•
deliver a written election under procedures we establish (including by approved
electronic medium) and

•
pay the Option Price.



You may pay the Option Price by
•
check or by wire transfer of immediately available funds,

•
actual or constructive transfer of shares of Common Stock you have owned for at
least six months having a market value on the Exercise Date equal to the Option
Price, or

•
any combination of cash, shares of Common Stock and other consideration as the
Compensation Committee of the Board of Directors of the Company may permit.



If you pay the Option Price by delivery of funds or shares of Common Stock, the
value per share for purposes of determining your taxable income from such an
exercise will be the Market Value Per Share of the Common Stock on the
immediately preceding day before the exercise except that we will use the
average of the high and low prices on that date in lieu of the closing price.


To the extent permitted by law, you may pay the Option Price from the proceeds
of a sale through a broker we designate. The Market Value Per Share for purposes
of determining your taxable income from such an exercise will be the actual
price at which the broker sold the shares.


5. Expiration of Option Right
Unless terminated earlier in accordance with the terms of this Evidence of Award
or the Plan, the Option Right granted herein will expire at 4:00 P.M., U.S.
Eastern Time, on the tenth anniversary of the Grant Date (the “Expiration
Date”). If the tenth anniversary of the Grant Date, however, is a Saturday,
Sunday or any other day on which the market on which our Common Stock trades is
closed (a “Non-Business Day”), then the Expiration Date will occur at 4:00 P.M.,
U.S. Eastern Time, on the first business day before the tenth anniversary of the
Grant Date.


6. Effect of your Termination of Employment
The length of time you have to exercise your vested Option Right after your
termination of employment with us depends on the reason for your termination.
The table below describes the post-termination exercise period for the various
termination






Page 2 of 8







--------------------------------------------------------------------------------





2016 LTIP Stock Option Evidence of Award


reasons. The Option Right will expire as of the end of the applicable period. In
no event, however, may you exercise your Option Right after the Expiration Date.


Event (as Defined Above)
Time to Exercise Vested Options
Death
Up through the 12th month after your Termination Date
Disability
Up through 60 months after your Termination Date
Normal Retirement, or Early Retirement (i.e., your Termination Date (for any
other reason except for Cause) is on or after the date you would be eligible to
commence early or special early retirement benefits under the Sprint Retirement
Pension Plan, whether or not you are a participant in that plan)
Up through 60 months after your Termination Date
Any other Termination of Employment not for Cause
Up through the 90th day after your Termination Date
For Cause
Forfeited as of Termination Date
(a) Breach of restrictive covenants during the Restricted Period as defined in
your employment agreement, or
 (b) If you do not have an employment agreement, breach of the obligation to
refrain from Detrimental Activity as described in Exhibit A
Forfeited as of breach



If the last day to exercise under the schedule described in the table above is a
Non-Business Day, then you must exercise no later than the previous business
day. You are solely responsible for managing the exercise of your Option Award
in order to avoid inadvertent expiration.


7. Agreement to Refrain from Detrimental Activity
You shall indicate your agreement to obligations to refrain from Detrimental
Activity as described in Exhibit A to this Evidence of Award in accordance with
the instructions provided herein, and your acceptance of this Award shall
include your acceptance of these obligations. You and the Company hereby
expressly agree that the use of electronic media to indicate confirmation,
consent, signature, acceptance, agreement and delivery shall be legally valid
and have the same legal force and effect as if you and the Company executed
agreement to these obligations in paper form.


8. Transfer of your Option Right and Designation of Beneficiaries
Your Option Right represents a contract between the Company and you, and your
rights under the contract are not assignable to any other party during your
lifetime. Upon your death, your Option Right may be exercised in accordance with
the terms of the Award by any beneficiary you name in a beneficiary designation
or, if you make no designation, by your estate.














Page 3 of 8







--------------------------------------------------------------------------------





2016 LTIP Stock Option Evidence of Award




9. Plan Terms
All capitalized terms used in this Evidence of Award that are not defined in
this Evidence of Award have the same meaning as those terms have in the Plan.
The terms of the Plan are hereby incorporated by this reference. The Plan is
available on line at <link>
10. Adjustment
In the event of any change in the number or kind of outstanding shares of our
Common Stock by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, stock split, stock dividend,
combination of shares or any other change in our corporate structure or shares
of our Common Stock, an appropriate adjustment will be made consistent with
applicable provisions of the Code and applicable Treasury Department rulings and
regulations in the number and kind of shares subject to outstanding Awards and
any other adjustments as the Board deems appropriate.


11. Amendment; Discretionary Nature of Plan
This Evidence of Award is subject to the terms of the Plan, as may be amended
from time to time, except that the Award which is the subject of this Evidence
of Award may not be materially impaired by any amendment or termination of the
Plan approved after the Date of Grant without your written consent. You
acknowledge and agree that the Plan is discretionary in nature and may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of the Option Award under the Plan is a one-time benefit and
does not create any contractual or other right to receive a grant of Option
Awards, other types of grants under the Plan, or benefits in lieu of such grants
in the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of any grant, the number of
shares underlying the Option Award granted, and vesting provisions.


12. Data Privacy
By accepting this Award, you (i) authorize us, and any agent of ours
administering the Plan or providing Plan recordkeeping services, to disclose to
us or our subsidiaries such information and data as we or our subsidiaries
request in order to facilitate the grant of the Option Right and the
administration of the Plan; (ii) waive any data privacy rights you may have with
respect to such information; and (iii) authorize us to store and transmit such
information in electronic form.


13. Governing Law and Exclusive Forum
This Evidence of Award will be governed by the laws of the State of Delaware and
any dispute in connection therewith may only be brought in the state or federal
courts in Delaware. No shares of Common Stock will be delivered upon the
exercise of the Option Right unless counsel for the Company is satisfied that
such delivery will be in compliance with all applicable laws.


14. Severability
The various provisions of this Evidence of Award are severable, and any
determination of invalidity or unenforceability of any one provision shall have
no effect on the remaining provisions.


15. Clawback










Page 4 of 8





--------------------------------------------------------------------------------





2016 LTIP Stock Option Evidence of Award


We may recover any compensation related to this Long-Term Incentive Plan award
to the extent the Board of Directors of the Company determines that the value of
that compensation is based on financial results or operating objectives impacted
by your knowing or intentional fraudulent or illegal conduct and that such
forfeiture or recovery is appropriate, or as may be required under the
Dodd-Frank Wall Street Reform and Consumer Protection Act.


16. Entire Understanding
You hereby acknowledge that you have read the Sprint Corporation 2015 Amended
and Restated Omnibus Incentive Plan Information Statement dated November, 2016
(the “Information Statement”) available on line at <link>. To the extent not
inconsistent with the provisions of this Evidence of Award, the terms of the
Information Statement and the Plan are hereby incorporated by reference. This
Evidence of Award, along with the Information Statement and the Plan, contain
the entire understanding of the parties.
        
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933
 


























































Page 5 of 8





--------------------------------------------------------------------------------





2016 LTIP Stock Option Evidence of Award




Exhibit A - Obligation to Refrain from Detrimental Activities


If you have an employment agreement with us, the restrictive covenants in that
agreement are incorporated by reference in this Evidence of Award, and your
obligations to refrain from Detrimental Activities will be governed by your
employment agreement rather than the obligations described in this Exhibit A.


If you do not have an employment agreement, in consideration of receiving the
Award, you, the Participant, agree to the following obligations:
1. Noncompetition
(a) During the period of your employment with us, and for a period ending twelve
(12) months following a termination of your employment with us for any reason,
you shall not, without the prior written consent of the Senior Vice President,
Human Resources of the Corporation (or his or her designee) directly or
indirectly, engage in activities for or on behalf of a Competitor that are the
same or similar in form or function to the services you provided in the last
year of your employment to the Company or have an interest in any Competitor of
the Company Group, whether as an owner, investor, executive, manager, employee,
independent consultant, contractor, advisor, or otherwise. Your ownership of
less than one percent (1%) of any class of stock in a publicly traded
corporation shall not be a breach of this paragraph. “Company Group” means the
Corporation, any of its subsidiaries or any affiliates of the Corporation or its
subsidiaries.
This paragraph (a) shall not prohibit you from engaging in the practice of law
as an in-house counsel, sole practitioner or as a partner in (or as an employee
of or counsel to) a corporation or law firm in accordance with applicable legal
and professional standards. However, this exception does not apply to you if you
are providing services to any person, partnership, firm, corporation,
institution or other entity that is a Competitor, if such engagement or services
being provided are not primarily the practice of law.
(b) A “Competitor” is any entity doing business directly or indirectly (e.g., as
an owner, investor, provider of capital or otherwise) in the United States
including any territory of the United States (the “Territory”) that provides
wireless products and/or services that are the same or similar to the wireless
products and/or services that are currently being provided at the time of your
termination or that were provided by the Company Group during the two-year
period prior to your separation from service with the Company Group.
(c) You acknowledge and agree that due to the continually evolving nature of the
Company Group’s industry, the scope of its business and/or the identities of
Competitors may change over time. You further acknowledge and agree that the
Company Group markets its products and services on a nationwide basis,
encompassing the Territory and that the restrictions imposed by this covenant,
including the geographic scope, are reasonably necessary to protect the Company
Group’s legitimate interests.
(d) You covenant and agree that should a court at any time determine that any
restriction or limitation in this Section 1 is unreasonable or unenforceable, it
will be deemed








Page 6 of 8





--------------------------------------------------------------------------------





2016 LTIP Stock Option Evidence of Award


amended so as to provide the maximum protection to the Company Group and be
deemed reasonable and enforceable by the court.


2. Non-Solicitation


(a) During the period of your employment with us, and for a period ending twelve
(12) months following a termination of your employment with us for any reason,
you shall not, without the prior written consent of the Senior Vice President,
Human Resources of the Corporation (or his or her designee) directly or
indirectly, individually or on behalf of any other person or entity do or suffer
any of the following:


(1) hire or employ or assist in hiring or employing any person who was at any
time during the last 18 months of the Executive’s employment an employee,
representative or agent of any member of the Company Group or solicit, aid,
induce or attempt to solicit, aid, induce or persuade, directly or indirectly,
any person who is an employee, representative, or agent of any member of the
Company Group to leave his or her employment with any member of the Company
Group to accept employment with any other person or entity;


(2) induce any person who is an employee, officer or agent of the Company Group,
or any of its affiliated, related or subsidiary entities to terminate such
relationship;


(3) solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of the Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory; or


(4) solicit, aid, induce, persuade or attempt to solicit, aid, induce or
persuade any person or entity to take any action that would result in a Change
in Control of the Company or to seek to control the Board in a material manner.


(5) For purposes of this Section 12, the term “solicit or persuade” includes,
but is not limited to, (i) initiating communications with an employee of the
Company Group relating to possible employment, (ii) offering bonuses or
additional compensation to encourage an employee of the Company Group to
terminate his employment, (iii) referring employees of the Company Group to
personnel or agents employed by competitors, suppliers or customers of the
Company Group, and (iv) initiating communications with any person or entity
relating to a possible Change in Control


3. Agreement to Refrain from Detrimental Activities.


You shall indicate your agreement to the noncompetition and non-solicitation
obligations in this Exhibit A in accordance with the instructions provided in
the on-line grant acceptance process on the UBS One Source website
(https://onesource.ubs.com/CEFSWebApp/callpage.do?bookCode=S&page=login_header_new),
and your acceptance of the Award shall include your acceptance of these




Page 7 of 8





--------------------------------------------------------------------------------





2016 LTIP Stock Option Evidence of Award


obligations. You and the Corporation hereby expressly agree that the use of
electronic media to indicate confirmation, consent, signature, acceptance,
agreement and delivery shall be legally valid and have the same legal force and
effect as if you and executed the agreement in paper form.






















































































Page 8 of 8



